UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended December 28, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-4850 COMPUTER SCIENCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 95-2043126 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2100 East Grand Avenue El Segundo, California 90245 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (310) 615-0311 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act).Yes[]No[X] 158,698,789 shares of Common Stock, $1.00 par value, were outstanding on January 25, 2008. COMPUTER SCIENCES CORPORATION INDEX TO FORM 10-Q PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Condensed Statements of Income, Third Quarter andNine Months Ended December 28, 2007 and December 29, 2006 1 Consolidated Condensed Balance SheetsDecember 28, 2007 and March 30, 2007 2 Consolidated Condensed Statements of Cash Flows,Nine Months Ended December 28, 2007 and December 29, 2006,as restated 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 52 Item 4. Controls and Procedures 53 PART II. OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 58 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 6. Exhibits 59 i PART I, ITEM 1. FINANCIAL STATEMENTS COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF INCOME (unaudited) Third Quarter Ended Nine Months Ended (In millions except per-share amounts) Dec. 28, 2007 Dec. 29, 2006 Dec. 28, 2007 Dec. 29, 2006 As Restated (1) As Restated (1) Revenues $ 4,160.0 $ 3,640.6 $ 12,015.1 $ 10,810.8 Costs of services (excludes depreciation and amortization) 3,301.6 2,901.0 9,653.5 8,674.0 Selling, general and administrative 240.2 227.9 721.9 682.0 Depreciation and amortization 307.1 262.0 878.3 789.2 Interest expense 51.1 56.3 129.1 160.2 Interest income (7.5 ) (8.3 ) (25.8 ) (41.8 ) Special items 17.5 42.0 92.4 279.9 Other income (16.3 ) (14.5 ) (41.9 ) (27.2 ) Total costs and expenses 3,893.7 3,466.4 11,407.5 10,516.3 Income before taxes 266.3 174.2 607.6 294.5 Taxes on income 87.3 60.7 244.7 151.4 Net income $ 179.0 $ 113.5 $ 362.9 $ 143.1 Earnings per share: Basic $ 1.07 $ 0.66 $ 2.12 $ 0.81 Diluted $ 1.05 $ 0.65 $ 2.08 $ 0.79 (1)See Note 1, "Basis of Presentation," in Notes to Consolidated Condensed Financial Statements. See accompanying notes. 1 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED BALANCE SHEETS (unaudited) (In millions except shares) Dec. 28, 2007 March 30, 2007 ASSETS Cash and cash equivalents $ 589.1 $ 1,050.1 Receivables, net 4,608.4 4,187.4 Prepaid expenses and other current assets 1,793.6 1,464.0 Total current assets 6,991.1 6,701.5 Property and equipment, net 2,656.7 2,539.1 Outsourcing contract costs, net 941.5 1,029.5 Software, net 527.0 513.3 Goodwill 3,697.4 2,500.1 Other assets 547.8 456.7 Total assets $ 15,361.5 $ 13,740.2 LIABILITIES Short-term debt and current maturities of long-term debt $ 571.4 $ 93.7 Accounts payable 659.1 855.7 Accrued payroll and related costs 820.7 732.5 Other accrued expenses 1,759.3 2,014.1 Deferred revenue 1,025.7 1,025.5 Income taxes payable and deferred income taxes 210.2 934.6 Total current liabilities 5,046.4 5,656.1 Long-term debt, net 2,515.1 1,412.2 Income tax liabilities and deferred income taxes 1,127.4 Other long-term liabilities 1,121.4 1,131.9 STOCKHOLDERS' EQUITY Common stock, par value $1.00 per share; authorized 750,000,000 shares; issued 171,739,768 (2008) and 181,105,129 (2007) 171.7 181.1 Additional paid-in capital 1,892.0 1,876.3 Earnings retained for use in business 4,008.6 4,140.9 Accumulated other comprehensive income (loss) (150.3 ) (304.3 ) 5,922.0 5,894.0 Less common stock in treasury, at cost, 8,101,652 shares (2008) and 7,787,140 shares (2007) (370.8 ) (354.0 ) Total stockholders' equity 5,551.2 5,540.0 Total liabilities and stockholders' equity $ 15,361.5 $ 13,740.2 (1)See Note 1, "Basis of Presentation," in Notes to Consolidated Condensed Financial Statements. See accompanying notes. 2 COMPUTER SCIENCES CORPORATION CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended (In millions) Dec. 28, 2007 Dec. 29, 2006 As Restated (1) Cash flows from operating activities: Net income $ 362.9 $ 143.1 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and other non-cash charges 994.3 908.1 Gain on disposition (6.3 ) (20.7 ) Changes in assets and liabilities, net of effects of acquisitions: Increase in assets (639.1 ) (488.8 ) Decrease in liabilities (213.3 ) (4.5 ) Net cash provided by operating activities 498.5 537.2 Investing activities: Purchases of property and equipment (644.2 ) (550.6 ) Acquisitions, net of cash acquired (1,315.6 ) (131.3 ) Outsourcing contracts (87.7 ) (69.4 ) Software (129.6 ) (114.1 ) Other investing cash flows 18.0 227.1 Net cash used in investing activities (2,159.1 ) (638.3 ) Financing activities: Borrowings of commercial paper, net 205.1 497.4 Borrowings under lines of credit 456.6 440.7 Repayments on lines of credit (472.2 ) (452.1 ) Principal payments on capital leases and long-term debt (29.3 ) (25.8 ) Proceeds from debt issuance 1,400.0 Proceeds from stock option and other common stock transactions 82.4 72.6 Excess tax benefit from stock-based compensation 10.6 3.1 Repurchase of common stock, net of settlement (474.9 ) (1,000.0 ) Other financing cash flows 1.8 (2.3 ) Net cash provided by (used in) financing activities 1,180.1 (466.4 ) Effect of exchange rate changes on cash and cash equivalents 19.5 2.8 Net decrease in cash and cash equivalents (461.0 ) (564.7 ) Cash and cash equivalents at beginning of year 1,050.1 1,290.7 Cash and cash equivalents at end of period $ 589.1 $ 726.0 (1)See Note 1, "Basis of Presentation," in Notes to Consolidated Condensed Financial Statements. See accompanying notes. 3 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation Computer Sciences Corporation (CSC or the Company) has prepared the unaudited consolidated condensed financial statements included herein pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles for the United States have been condensed or omitted pursuant to such rules and regulations.It is recommended that these condensed financial statements be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K/A for the fiscal year ended March 30, 2007.In the opinion of the Company, the unaudited consolidated condensed financial statements included herein reflect all adjustments necessary to present fairly the financial position, the results of operations and the cash flows for such interim periods.The results of operations for such interim periods are not necessarily indicative of the results for the full year. Restatement of Unaudited Consolidated Condensed Financial Statements The Company has restated the accompanying consolidated condensed statements of income and cash flows for the three and nine months ended December 29, 2006.The restatement relates to 1) the correction of errors relating to the accounting for income taxes, 2) the recognition of revenue for the sale of licenses for a software product, 3) the correction of errors related to the accounting for foreign currency translation on certain intracompany balances and 4) the correction of miscellaneous immaterial errors and the reclassification of foreign currency gains and losses and losses on the disposal of certain assets to other income.These adjustments increased the reported income before taxes by $2.3 for the quarter ended December 29, 2006and decreased reported income before taxes $4.6 for the nine months ended December 29, 2006.These adjustments decreased net income by $1.3and $9.9 for the three and nine months ended December 29, 2006, respectively. Income Taxes The Company identified errors related to the accounting for income taxes in prior periods.The errors affecting income tax expense for the three and nine months ended December 29, 2006 were related to the accounting for U.S. income tax liabilities related to foreign operations, income tax errors related to foreign operations, accounting for uncertain tax positions, the reporting of certain general and administrative costs in the Company’s U.S. federal tax return and other miscellaneous income tax accounting errors.The Company also identified a number of other errors related to income taxes which did not affect income tax expense but did result in the accrual of interest and penalties which had not been previously recorded for the first, second, and third quarters of fiscal 2007.As a result, the Company has restated the accompanying consolidated condensed financial statements for the quarter and nine months ended December 29, 2006 to record additional penalties, interest and income tax expense. 4 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation (continued) Revenue Recognition The Company determined that it did not correctly apply the provisions of Statement of Position 97-2, “Software Revenue Recognition” with respect to the sale of licenses for a software product.As a result, the Company overstated revenue and unbilled receivables and understated deferred revenue related to this product in fiscal years prior to 2005 and understated revenue for subsequent periods.The Company has restated the accompanying consolidated condensed financial statements for the quarter and nine months ended December 29, 2006 to record additional revenue and the related tax effects. Foreign Currency The Company identified errors in accounting for the effect of foreign currency exchange rate movements on intracompany balances.These errors include improperly recording foreign currency gains and losses in the cumulative translation adjustment account.These foreign currency gains and losses were primarily from long-term intracompany notes and should have been recorded in income.The Company has restated the accompanying consolidated condensed financial statements for the quarter and nine months ended December 29, 2006 to record foreign currency gains and losses on intracompany balances. Other The Company identified errors related to non-income tax related state taxes in prior periods.In addition, the Company has reclassified immaterial gains and losses from the disposition of immaterial businesses, the disposition of non-operating assets and investment securities, as well as foreign currency gains and losses, from cost of services to other income. 5 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation (continued) Summary of Adjustments to the Consolidated Condensed Financial Statements The following tables present the effects of the restatement adjustments on the Company’s previously reported consolidated condensed statements of income for the three and nine months ended December 29, 2006: Three Months Ended December 29, 2006 Adjustments As Reported Revenue Recognition Income Tax Foreign Currency Other As Restated Revenues $ 3,636.9 $ 3.7 $ 3,640.6 Costs of services (excludes depreciation and amortization) 2,903.1 $ (2.1 ) 2,901.0 Selling, general and administrative 227.9 227.9 Depreciation and amortization 262.0 262.0 Interest expense 38.4 $ 17.9 56.3 Interest income (8.4 ) .1 (8.3 ) Special items 42.0 42.0 Other (income)/expense $ (16.4 ) 1.9 (14.5 ) Total costs and expenses 3,465.0 18.0 (16.4 ) (0.2 ) 3,466.4 (Loss) income before taxes 171.9 3.7 (18.0 ) 16.4 0.2 174.2 Taxes on income 57.1 1.5 (4.3 ) 6.4 60.7 Net (loss) income $ 114.8 $ 2.2 $ (13.7 ) $ 10.0 $ 0.2 $ 113.5 Earnings per share: Basic $ 0.67 $ 0.01 $ (0.08 ) $ 0.06 $ 0.66 Diluted* $ 0.65 $ 0.01 $ (0.08 ) $ 0.06 $ 0.65 Nine Months Ended December 29, 2006 Adjustments As Reported Revenue Recognition Income Tax Foreign Currency Other As Restated Revenues $ 10,798.3 $ 12.5 $ 10,810.8 Costs of services (excludes depreciation and amortization) 8,682.5 $ (8.5 ) 8,674.0 Selling, general and administrative 682.0 682.0 Depreciation and amortization 789.2 789.2 Interest expense 107.4 $ 52.8 160.2 Interest income (41.8 ) (41.8 ) Special items 279.9 279.9 Other (income)/expense $ (35.6 ) 8.4 (27.2 ) Total costs and expenses 10,499.2 52.8 (35.6 ) (0.1 ) 10,516.3 (Loss) income before taxes 299.1 12.5 (52.8 ) 35.6 0.1 294.5 Taxes on income 146.1 4.9 (13.6 ) 14.0 151.4 Net (loss) income $ 153.0 $ 7.6 $ (39.2 ) $ 21.6 $ 0.1 $ 143.1 Earnings per share: Basic $ 0.86 $ 0.04 $ (0.22 ) $ 0.12 $ 0.81 Diluted* $ 0.85 $ 0.04 $ (0.22 ) $ 0.12 $ 0.79 *Amounts may not add due to rounding 6 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 1 – Basis of Presentation (continued) The following table presents the effects of the restatement adjustments to the consolidated condensed statement of cash flow for the nine months ended December 29, 2006: Nine Months Ended December 29, 2006 As Reported Adjustments As Restated Cash flows from operating activities: Net income $ 153.0 $ (9.9 ) $ 143.1 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortizationand other non-cash charges 906.6 1.5 908.1 Gain on dispositions, net of tax (20.7 ) (20.7 ) Changes in assets and liabilities, net of effects of acquisitions and dispositions: Increase in assets (439.3 ) (49.5 ) (488.8 ) Decrease in liabilities (62.4 ) 57.9 (4.5 ) Net cash provided by operating activities $ 537.2 $ 537.2 Note 2 – Earnings Per Share Basic and diluted earnings per share are calculated as follows: Third Quarter Ended Dec. 28, 2007 Dec. 29, 2006 As Restated (1) Net income $ 179.0 $ 113.5 Common share information: Average common shares outstanding for basic EPS 166.826 172.362 Dilutive effect of common stock equivalents 2.967 3.384 Shares for diluted EPS 169.793 175.746 Basic EPS $ 1.07 $ 0.66 Diluted EPS $ 1.05 $ 0.65 (1)See Note 1, "Basis of Presentation," in Notes to Consolidated Condensed Financial Statements. 7 COMPUTER SCIENCES CORPORATION NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (unaudited) (Dollars in millions except per-share amounts) Note 2 – Earnings Per Share (continued) Nine Months Ended Dec. 28, 2007 Dec. 29, 2006 As Restated (1) Net income $ 362.9 $ 143.1 Common share information: Average common shares outstanding for basic EPS 170.907 177.330 Dilutive effect of common stock equivalents 3.333 3.543 Shares for diluted EPS 174.240 180.873 Basic EPS $ 2.12 $ 0.81 Diluted EPS $ 2.08 $ 0.79 The computation of diluted EPS did not include stock options which were antidilutive, as their exercise price was greater than the average market price of the common stock of CSC during the periods presented.The numbers of such options were 7,616,398 and 5,620,453 for the three months and 6,380,246 and 5,092,140 for the nine months ended December 28, 2007 and December 29, 2006, respectively. Note 3 – Income Taxes The
